Title: From George Washington to James McHenry, 14 September 1799
From: Washington, George
To: McHenry, James


Private 
Dear SirMount Vernon 14th Sepr 1799   
I feel much obliged, and accordingly thank you, for your kind intention of ordering me two months pay; and I shall not suffer false modesty to assert, that my finances stand in no need of it; because it is not the time, nor the attention only; which the Public duties I am engaged in require; but their bringing upon me Applicants—recommenders of applicants—and seekers of information—

with their servants and horses (none of whom perhaps are of my acquaintance) to aid in the consumption of my forage, and what, to me is more valuable—My time—that I mostly regard; for a man in the Country, nine miles from any house of Entertainment, is differently situated from one in a City, where none of these inconveniencies are felt.
Yet, even under these circumstances, which may be little known to those who wd appreciate them, and would be totally disregarded by such as are always on the look out for something to cavil at, I am resolved to draw nothing from the Public but re-embursements of actual expenditures; unless, by being called into the Field, I shall be entitled to full pay, and the Emoluments of Office.
Without this it would be said by the latter description of People, that I was enjoying retirement on very easy and lucrative terms; whilst the former might remark, that I had forgot the conditions on which I accepted my Commission; opposed to these, the loss of time, and incidental expences, are not to be compared.
I thought this explanation of my motives, for declining the acceptance of your offer, was due to your attention, and kind intention, in behalf of Dear Sir, Your Most Obedient and Affecte Hble Servant

Go: Washington

